DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is advised that the Notice of Allowance mailed 1/14/22 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9, 34-36, and 77-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Regarding Claim 1, it recites the thickness of said microlayers or cross section microlayers in the solid extruded 3D printer input is determined by:

These limitations seek to define the claimed 3D printer input by what it does rather than by what it is.  These functional limitations must be evaluated and considered, just like any other limitation of the claim, for what they fairly convey to a person of ordinary skill in the pertinent art in the context in which they are used. (MPEP 2173.05(g))  In the instant claims, the functional limitations require that the thickness of the microlayers or cross-section microlayers in the 3D printer input are determined by:
                -the size of the 3D printer input relative to the size of a 3D printer nozzle through which the solid extruded 3D printer input enters and exits as an output extrudate
                -the intended thickness of the microlayers of the output from a printing nozzle deposited on a substrate
The claim further specifies that the “intended thickness” of the microlayers or cross-section microlayers in the deposited extrudate is thinner than the thickness of the microlayers or cross-section microlayers in the 3D printer input.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 34-36, and 77-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer USPA_20130337256_A1 in view of Guillemette USPN_7690908.
1.	Regarding Claims 1-3, 9, 34-36, and 77, and 78, Farmer discloses a filament for use in extrusion-based additive manufacturing having a reinforcement portion with a higher melting point and higher crystallinity than the matrix portion. [0006, 0007]  The filament has a maximum diameter which less than 2 mm. [0021]. This range of filament size overlaps with the range of filament size recited in claim 1.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I). In one embodiment of Farmer, the filament comprises a reinforcement portion (1) comprising a collection of fibers with inter-fiber gaps [0065]. As the matrix portion (2) melts in the extrusion head, the melted material impregnates these inter-fiber gaps [0065]. This embodiment is formed by spinning and drawing a polymer under tension to form one or more reinforcement polymers with crystallites aligned with the length of the fibers [0045]. A core comprising a plurality of such fibers is then pulled through a heated ring along with a number of amorphous fibers or tows of fibers [0045, 0046]. As they are pulled through the heated ring, the amorphous fibers/tows melt and coalesce to form an annular sheath around the core and then cool and solidify to become bonded to the core [0046]. 
2.	However, Farmer is silent regarding the filament comprising 12-1000 microlayers.
Guillemette discloses a cyclical extrusion method that laminates layers of flowing polymer materials, multiplying the flow and further laminating and dividing the material flow to generate small grain features and improve strength (Col. 1, lines 26-63). The extrusion method of Guillemette allows for production of micrograin features (Col. 4, lines 46-48). The size of the features in the extruded filament are controlled by controlling the number of successive divisions and overlaps of the input flow streams (Col. 4, lines 10-21). Guillemette teaches up to 512 thin laminations. Both Farmer and Guillemette are both directed toward filaments comprising 2 or more different polymers having fiber domains oriented along the length of the filament.  The filaments of Farmer and Guillemette both comprise fiber domains surrounded by a continuous polymer matrix.  Farmer achieves this configuration by melting the sheath around the fiber core whereas Guillemette provides a more controlled means of integrating fiber domains in a surrounding matrix by coextrusion.  
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the method of extrusion of Guillemette to form a filament from two distinct polymers as disclosed by Farmer in order to provide a filament with improved strength and equally distributed continuous matrix surrounding the fiber domains.
5.	The production of the filament of Farmer using the coextrusion method of Guillemette would result in a filament having a diameter of less than 2 mm and comprising up to 512 microlayers in designed microlayer combinations. The filament would be capable of being used in a printer having a nozzle size that results in a deposited extrudate in which the thickness of the microlayers is reduced. A quantity of up to 512 microlayer domains overlaps with the range of microlayers recited in claim 1.  As such, Farmer and Guillemette render obvious the limitations of claim 1.
6.	Regarding claim 4, the modification of Farmer with Guillemette results in a filament made by microlayer coextrusion.  (See applicant’s specification Pg. 22, lines 21-23 which describes Guillemette USPN 7690908 as teaching micro-layer extrusion).
7.	Regarding claim 79, a quantity of up to 512 microlayer domains overlaps with the range of microlayers recited in claim 79.
Response to Arguments
Upon further consideration, a new ground(s) of rejection is made in view of Farmer in view of Guillemette.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        February 12, 2022